Citation Nr: 1315489	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  11-29 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for the cause of the Veteran's death and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	John P. Dorrity


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to November 1968.  He died in October 1993.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2012, the appellant testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  At the time of the Board hearing, the appellant was represented by a Veterans Service Organization, the National Association of Count Veterans Service Officers; however, in September 2012, she executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of John P. Dorrity, Director of the Ocean County Veterans Service Bureau pursuant to 38 C.F.R.§ 14.630 (2012).   In this regard, such provision allows for representation by any person on a one time basis.  The appellant completed the necessary requirements with the filing of a VA Form 21-22a in September 2012, which included a statement signed by her and the representative indicating that no compensation would be paid or charged for the services.
 
The Board observes that the appellant, through her representative, submitted additional evidence in March 2012 and June 2012.  While she waived agency of original jurisdiction (AOJ) consideration of the evidence submitted in March 2012, no waiver accompanied the June 2012 submission.  38 C.F.R. § 20.1304(c) (2012).  To the extent that such evidence is considered by the Board in the reopening of the appellant's claim, no prejudice results to her as such is completely favorable.  Moreover, as the merits of the claim is being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the appellant in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Board observes that a July 2008 letter awarded the appellant death pension benefits with an effective date of September 1, 2008.  In November 2008, she entered a notice of disagreement in which she indicated that the proper effective date should be April 1, 2007.  Thereafter, in a February 2010 letter, the RO adjusted the effective date to April 1, 2007.  As such is a full grant of the benefit sought by the appellant, this issue is not properly before the Board.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (where there is a clear intent, a claimant may limit the appeal to a specific rating).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A final June 2000 rating decision denied service connection for the cause of the Veteran's death.  

2.  Evidence received since the June 2000 rating decision, not previously submitted, relates to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death and raises a reasonable possibility of substantiating such claim. 


CONCLUSIONS OF LAW

1.  The June 2000 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999) [(2012)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the  claim of entitlement to service connection for the cause of the Veteran's death is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue, is deferred pending additional development consistent with the VCAA.

An April 2000 rating decision denied service connection for the cause of the Veteran's death.  The law in effect at that time and currently provides that, in order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  38 C.F.R. § 3.312.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

The denial of the appellant's claim in the June 2000 rating decision was based on  the RO's conclusion that the evidence failed to show that the cause of the Veteran's death was related to service.  Specifically, the RO determined that the disabilities for which service connection was in effect prior to the Veteran's death (fragment wounds of the right forearm, rated 30 percent disabling; a fragment wound of the right thigh and hip, rated 10 percent disabling; and a fragment wound of the right leg and tonsillectomy, each rated noncompensable) did not cause or contribute to his death and that the service treatment records (STRs) were negative for the conditions that caused his death.  

The evidence of record at the time of the June 2000 rating decision included the STRs reflecting treatment for the disabilities for which service connection was granted as listed above.  Reports from a January 1969 VA examination reflecting fragment wounds of the right forearm and hand and right thigh and hip were also of record.  Also of record was the Veteran's death certificate dated in October 1993 which listed the immediate cause of death as a deep mutilating injury to the right inguinal region with laceration of multiple large blood vessels.  Additional conditions listed on the death certificate were a fracture of the pelvis, a closed head injury with laceration of the scalp, and fractures of the right and left femur.  The death certificate indicated the injuries occurred when a ship the Veteran was aboard exploded while waiting to dock.  Also of record at the time of the June 2000 rating decision was the appellant's formal application for VA death benefits wherein no specific contentions were made.  

The appellant was notified of such decision in June 2000, but did not enter a notice of disagreement.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  As such, and as no additional pertinent evidence was received within one year following notice of the June 2000 decision, this decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999) [(2012)]; see also 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board notes that it has reviewed all of the evidence of record, to include in the claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  As indicated previously, the Virtual VA file reflects no pertinent records not physically of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The evidence and information received after the June 2000 rating decision includes argument on behalf of the appellant in her September 2010 petition to reopen (and in sworn testimony to the undersigned at the February 2012 hearing) that service connection for the cause of the Veteran's death is warranted because his service-connected leg wounds prevented him from "escaping" the explosion which led to his death.  Statements supporting the notion of the Veteran's inability to run due to service-connected disability were submitted in September 2010 from the Veteran's mother-in-law, sister in-law, daughter, and friend.  The Board notes that the credibility of these statements is presumed for the purposes of determining whether they are sufficient to reopen the claim.  Justus, supra.

Also received since the June 2000 rating decision are reports from an October 1993 United States Coast Guard investigation of the boat explosion that resulted in the Veteran's death.  While the appellant's representative has argued that such evidence represents "relevant service department records" as listed at 38 C.F.R. § 3.156(c) that should be found to have been constructively of record at the time of the June 2000 rating decision (and thereby rendering such decision to not be final), these reports are not relevant to the claim as they offer no information as to the circumstances involved with the Veteran's death, to include whether he was prevented from escaping due to his service-connected disabilities, or any indication as to whether an escape was even possible given the nature of the explosion.  Moreover, the information contained therein is duplicative of the evidence of record at the time of the June 2000 rating decision as the cause of the Veteran's death as a result of an explosion was already contained in the claims file.  As such, and as the provision in question specifically mandates that the service department records in question be relevant, the Board finds that the Coast Guard reports are not the type of "service department records" contemplated by 38 C.F.R. § 3.156(c) as averred by the appellant's representative.  In reaching such determination, the Board did not do so merely on the basis that the Coast Guard reports do not mention the Veteran by name.  See 38 C.F.R. § 3.156(c)(i).   

The additional information received also includes reports from the Veteran's October 1993 autopsy; a February 2012 affidavit from Baptist Hospital of Southeast Texas of there being no records of treatment at this facility for the Veteran; and a May 2012 statement and accompanying documents from the Veteran's health insurer reflecting payment for medical expenses incurred at Baptist Hospital in Beaumont, Texas, in August 1987 and September 1987 for medical conditions coded as "fracture of other and unspecified parts of femur" and "other multiple and ill-defined fractures of lower limb."  [As noted in the Introduction, a waivers of initial AOJ review of the October 1993 autopsy and February 2012 affidavit from Baptist Hospital are of record, but there is no such waiver pertaining to the records received in May 2012 from the Veteran's health insurer.  However, given the favorable resolution of the appeal to the extent that the claim will be reopened in the decision below, referral of the case to the AOJ for initial review of these records pursuant to 38 C.F.R. § 20.1304(c) would only prolong such a favorable determination to the appellant.  Moreover, upon remand, the AOJ will have the opportunity to consider these records should the underlying claim be denied.  Thus, the appellant is not prejudiced by the initial consideration of these reports in the decision herein.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).]  

The Board finds that, in light of the evidence previously of record and the "low threshold" standard for reopening endorsed by the Court, the additional evidence consisting of the Veteran's autopsy report, medical records dated in the 1980's reflecting treatment for the Veteran's service-connected right leg disabilities, and the lay statements that address the limitations associated with such disabilities relate to a fact necessary to substantiate the claim not established (or even considered) at the time of the June 2000 decision; namely, whether the inability to run as a result of his service-connected disabilities resulted in an inability to escape the explosion 

that caused the Veteran's death.  Therefore, the claim is reopened.  38 C.F.R. 
§ 3.156(a); Shade, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened. 


REMAND

Inasmuch as the Board's decision above has reopened the claim for service connection for the cause of the Veteran's death, the analysis must proceed to de novo review of the claim.  

Certain additional VCAA notice requirements may attach in the context of a claim, is in the instant case, for Dependency and Indemnity Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  In the instant case, an October 2010 letter essentially advised the appellant of the second and third prongs of Hupp; however, such did not inform her of the condition for which the Veteran was service-connected at the time of his death, i.e., fragment wound of the right forearm with retained foreign body and hand; fragment wound of the right thigh and hip; fragment wound of the right leg; and tonsillectomy.  Therefore, such notice should be provided upon remand.   

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her DIC claim.  38 U.S.C.A. § 5103A ; see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  38 U.S.C.A. § 5103A(a)(1) requires VA to make "reasonable efforts" to provide assistance when adjudicating cause of death claims.  The VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  In this case, the Board concludes that in order to fulfill the duty to assist with respect to the de novo adjudication of the claim, the AOJ should obtain a medical nexus opinion as to whether the Veteran's service-connected disabilities contributed substantially or materially to cause his death, or whether his cause of death is otherwise related to his military service. 

Additionally, while on remand, the appellant should be given an opportunity to identify the names, addresses, and dates of treatment of all medical providers from whom the Veteran received relevant treatment, in particular those that provided treatment in the months prior to his death in 1993.  Thereafter, the AOJ should attempt to obtain all identified records.

Finally, in the readjudication of the appellant's claim, the AOJ should consider the entirety of the evidence of record, to include any obtained as result of the development requested above and the May 2012 statement and accompanying documentation from the Veteran's health insurer.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the appellant and her representative notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes (1) a statement of the conditions for which the Veteran was service-connected at the time of his death (fragment wound of the right forearm with retained foreign body and hand; fragment wound of the right thigh and hip; fragment wound of the right leg; and tonsillectomy); (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected in accordance with Hupp, supra.    

2.  Contact the appellant and request that she furnish the names, addresses, and dates of treatment of all medical providers from whom the Veteran received relevant treatment, in particular those that provided treatment in the months prior to his death in 1993.  After securing any necessary authorizations for release of this information, the AOJ should seek to obtain copies of all treatment records referred to by the appellant that are not already of record.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

3.  Once the foregoing actions are completed, the AOJ should forward the claims folder to an appropriate VA examiner in order to provide an opinion regarding the cause of the Veteran's death, to include whether there is any connection between his death and an inability to run to escape the explosion that led to his death due to his service-connected fragment wound of the right thigh and hip and fragment wound of the right leg.  The claims folder and a copy of this REMAND must be made available to and reviewed by the physician in connection with formulating the following opinions. 

(A) Is it at least as likely as not that the Veteran's service-connected disabilities, to specifically include fragment wound of the right thigh and hip and fragment wound of the right leg, contributed substantially or materially to cause his death (i.e., that it combined to cause death or that it aided or lent assistance to the production of the death, to included by preventing the Veteran from escaping the explosion that led to his death)?  In rendering an opinion regarding this question, the examiner is advised that it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

(B) Is the Veteran's cause of death otherwise related to his military service and/or his service-connected disabilities? 

The examiner should provide a rationale for any opinion reached, and make reference to all relevant medical records which support the rationale. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case that documents consideration of all the evidence of record, to include any obtained as result of the development requested above and the May 2012 statement and accompanying documentation from the Veteran's health insurer.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


